Case 2:12-cv-00601-ROS Document 3927 Filed 07/26/21 Page 1 of9

‘RMS DOCUMENT IS NOT IN PROPER FORM ACCORDING
$O FEDBRAL AND/OR LOCAL RULES AND PRACTICER

 

 

AND IS SUBIECT TO REJECTION BY THE COURT. Lf

/ (Rude Nawiberiectios) %.., FILEB a. LODGED i
Chri's Fo ph er JY fEeason wu MECENED COPY |
MOC” 163 9D2E JUL 2 6 202!
PO £ / | eyeRK U8 DIgTAICT com
Box 5000 a ee le
Florence 42 55/32 Woe ee

 

 

 

AWVITED STATES DESTRECT COURT
OFSTRIC?. Cf. Aer xIeWA7

|
Wiclor larsons, eF af, Case Wo! CV-19 -00601- Ros -
Alanril tf
Morrow “oR AWN ORDER FIMOZWG

 

 

V THE UN BRELLA DOCTRIMVE BRS.
| THE ATTORVEY GEWERAL, STRUCK
Daud Shan , eT G Ls KITEWERME, REWAUAD DRURK BROEMTUG |
De Feadanrs CBERG, QUINTAZROS PRIETO, FOR

THEY WIOLATE THE EXQHTH |
AMHEWOMEWT AS APPLZED |

As every Aui2ona Federal Jucge 1S a nC Fm
I ask rhes Court Toe Qran7T me leave Fe proceed
AS These Lawyers are yn thering Chiel and
Liningsuwal puatshner anc proks bring meaning trl |
Bccess Te Courts, The Pic pose of 92 WSC 1953
(3s fo provide fer a remedy lor uieolatians of
Federe! Rig hs.

Shinn / Ryan Hae hme rico bun A Ke bored
@
Case 2:12-cv-00601-ROS Document 3927 Filed 07/26/21 Page 2 of 9

Save LAs triucre of heir empleyees, Thar aS feng
AS They deny (nina tes  VleatTmenrT for rhel~
Serious meccal needs, These emplogees sac se

peeFecled,

Tisite Lawyers Aave adopre tl a policy foc
implementing thes prerecrion as & dryeuss befw.

Foes employees Aave ec ae ot CEPerCussroas
for wher ACTIONS, Cs £- descr1 he 4 ec lee.

Lpex These Baise Done,
In rhs Coer
@ Sarah Bernes reoresen™s Cerlinrten and
1TS employees. In Shank y, Cor/20n, Sacreh
Barnes. Lenr To Das, Heady Crm ol CerVinen.
She Aad Or, “Hea by Orm submir a dlecleraven,
tn phek she hed, Ther emea/s Gare nor used

To Ais cuss jnamare health Care,

@D Quin Terres Pec Fe, advised This Courl Ther
emetk Are nor used fo oAseuss inmeave healtheare,
Fore Seas'ee  reld rhs dice e orheravke and
Cie nee Phin inet Ain ak Men Beune: oad
ase Baccero Trrecd Ye. Cove-~ ae Cop, Le [ere

@
Case 2:12-cv-00601-ROS Document 3927 Filed 07/26/21 Page 3 of 9

_ Bactere has Since Le hF the Linm.

@ Tuchae/ Borrkriadt ad ekack%y rhe Same Thiag,
K12Th bnowlecke Thar There Ace LeEQerSTS Gut
emcik Thar Secah RBernes — QuinTarres Prlere
4ICS SO Ly lass = 30 Frere of dif /1CT noriby The

Courts,

@ S¥ruck Ateneke  Conceele d reports Ther
Contractor Gorrbo'e A Benes ¢ Quirt,'-cs Prueve.

(©) Tan Day U LIN KNOLI4 Parley, Beacup v Cori200,
Cone be . CenTeren, Escalera Vv, Con lin;'en,
Funk tr Cen Furon, TLU2@T7 Vv. Coce20n, Grancde v.
Con Turion, Gok U, Lex For Lf Henson Vv Coc/20en,
These Lawyers di of exacrly rLe Same Thing They
dd a) shenks ase,

@ Ty, Halted Slates it Hodae + Zalesiz, 543 F.2D
(R0z Cle Ce (272) The Cowr sfored wher - To
CNASiWE wieong te/ Conducl Con™Mnue — an entily
STaves Thar, ForTicepaaTs tnt be Taken Care of
pe sued The LAm b re Ve Decline oe, appl.

@ To ensure Yhar rhere i's CoaTr nosing Mego l'ries
The fo losing mes Co SCF, Gas Fo (141 a Fes, Aad/e

@
Case 2:12-cv-00601-ROS Document 3927 Filed 07/26/21 Page 4 of 9

$ een Conti nurs be 4ecause of Counsels

(a) Shinn 7 Ryan 1 ber ford / Corlzon

Centurion Fave assirecd Ther employees

That — as long as ~ Pe ess emp le Ces a
violate yin ale Rig hTs To health Care and
neraharron a They cshel/ 4e protected —

Prowde ol Lawyers.

> Daniel Siruck, Thecus h The S7ruck
fawhiow Las yna ce sure rhar— for Compensation
— Ms Firm — Conceak “all documents Thar

Are rnc ufpalery evidence, Ther innoTes Cre

Seng dented healvthecre,

Q Fn This rego-ds, Ms of ice bas

Concetfed emauts Gacl repocly ok <Irong~ dongs.

(2 (tichae/ Gorrkried has dicected Ais stall
70 meke Sacre =~ al emal« doeumenss - ar
are relevOnaT 7o show Tiere 15 a vio lafion
off tle ie Amend Near ane nevalaToa,

@D bs STall hove done exactly jor rhage

@
Case 2:12-cv-00601-ROS Document 3927 Filed 07/26/21 Page 5 of 9

Heke Tacs Applies %~> Me
The Policies AdeyrTe L 2k These

Laayers (O.Fs cde the Lidversecial
Process — As Anplhed - TA

Cs

         

f

  
  

Ap
ee a Cong C“aZ

Uialoleas he
Liese aac Eighrh A meadtmoeni

   

: 4_S,
CL Frere ADOC aa

fen Tie A Empok ce

CD SA‘an Lyon / Lex bord 7 Con'son LO Cenfktrieon
have (pecTed Ther employecs To de al/ The v
15 NEC ESSOry TO deprive mares of heir
righ® frou Crucl and “unusual Paaish mea
and aCCers F2 vLe Coker) s.

Cd They fave in bocme dl ler emp levees
Ther The Aa Se provide ~ c2Fh Lasiyers,

TY Mt Che e/ GBeorrk:ed and rhe A ri20ne.
AyTorne? Genere /s OF Lice, Anthony Femnande2
Lurk Quintero , Pi'elo Leoeds ¢ Soper, Sarah
Bernes gwuith Broeeang Os BS A40 df € £71304,
Qantel SFruck sath Sirech Krenek e,
Josep 4 Can Fae ctr h Fenaudcd Bracy ore
These LacIyedd,

(@ These lacy ers — cnde- — Mi poeot Sepecurscon
Case 2:12-cv-00601-ROS Document 3927 Filed 07/26/21 Page 6 of 9

ak Gorrhre el A -thes tte ce2 ZL Re-nes 7 SFruckK~
aad Conlon, Aave aclepled The foo hey - Foe

Frheaxr p~nmalre A Tige Fron ~ as a Lar.

@ They howe adapted The Poleves ee
Ca) Conltea/ “~ bob ly eur dence,

C4) Chrarn De core FIans The i are pielecially
lake,

(ia Because of rhe polre'es rhese Jac/ ers

— tader rhe direct Adrectives of — Geirhied~

Fernandez 7 Barnes,“ Si rhuck LL eal = Aave

| adeopred:

(a) The Pacsons sTipulerons have
Seen  hneachec.

C4) kia (Tor Jercen, Leers Bace y, Yencer
Clip Feet. Cnc ICO G o vAers have
died,

(C) Tawe, Adams Powel, ReberTson,
HeaadStheam, StesserT, Katy AXING
pie 1 yp le orler Prowtders AEhoss
rlLe Sree Aave 8eée Jeng. As
luna Fes TREAT Men?

These Lawyers — jest offen bate decorations
Gnd peeacl Cn a. jee mer

@
Case 2:12-cv-00601-ROS Document 3927 Filed 07/26/21 Page 7 of 9

OD) Lrthams UV Marinel, WI? F385 18%
(2°° Ce. 2021) found Thar rhe [Pe COUR nent

Prectree ZS fr Wolarion © eC C3 vy,

Q2 The Con les lng ant bats tying evidence
—  Pursncat Fo po Cres —_/5 So LepPugaanT
Ther rhe, ConnetT be hecenti led goi'rkh The
Nig hr mo nor Se deprived The almenT for
Serrcus medcaf need, Rig he To Aave Federa/
Tacges Review snmare Ch,'ms.

GZ Ths practice ence@Lrages ADERR AQ cx ford
/ Cociaen 7 Cac.tic'on employ ces Fo Ghese
Pecsovders by deazing pnmales Vheaimeanar for
Servoes meckceel reels, Cza cf “S705 telelaTion
TaCIICS Lurkour fear Bue COQ CF C4SSIONS.

@D This 13 Maleroasy enc reckless,

@ The PAPE eof rhe mrsCon uel 1s fe
Cnsure rhe ok feaders Aave N& CONS CFU CACes
an cf LACONTUS &5 emplozecs 72 vio (ere
(amale MEAL.

QD The actions have been Teken wi'rh Oelberate
Dnt 6 Clorence Yo rhe serous mecdhea/ need —

GP
Case 2:12-cv-00601-ROS Document 3927 Filed 07/26/21 Page 8 of 9

Setro4s physical nya yg, Pern anc sb Aber 'ng,

Reliel  Peytses Se t

 

LT ask Thar:

Gi) An order he issued rhar Pran Z Shen
KRelarn AM monies They Aave chorged (DMG Tes
lor The'~ heelThCecre,

a Slop Cherging INMNCTES anris The /SSLCS
Che Correcled

Git) Relurn all MOUS , Ac Aave Checgec f
pametes tor legal merl J Legal Copres A Lege l
Sepp les Loe Litigation a Slop Cherging Lae
futone Ltige Fen unt { rlhe Cons®) Turtione/
Viole Fiens OLE Corrected

Gv) Ryan A Shinn A doer bort/~ Coriaon A Cerlimnenfl

Renian ct Drtry ZS RECK Ltteneke “/ Qeiunlarros
Prwlero / BSroeang Osers LZ Saceth Beoenes /
Ap 2ena rrerney (Senere/ Reviee every
LtigeT'en thar Therr Kkirm have Seen sauctved
in — Ce (ees © You yvamaves at” decamen FF.

A
Case 2:12-cv-00601-ROS Document 3927 Filed 07/26/21 Page 9 of 9

Cv) Stn every Case Ther The Named faw Lirms
in Gu) Aave 4eea involve d me, -— %O previed The
Contealed documents — anc in rhe evear rhe
ConCletle df Co cum CnlTs a a Aave Changed The
CulTCame -~ Te net by mhLe Coarls.

(vi) fs To che STraek Lawki pon eT The

WITT CL ok CHer Lame Fe a $eunt phen The»

vere ConTacled — TO Kewl Cay rhe pa ed Cad. recerds

ond and ackise Counsel - 4 eng docunenams
Love been Cesc ecred

Resp ecitinlly Sahmucerrel a WES Sez of
July QOIs

CZ BE
Coe Maphiac I Kase
